         Case 1:18-cv-01638-EGS Document 33 Filed 03/14/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


  RINAT AKHMETSHIN,

                         Plaintiff,

                 v.                                    Case No. 1:18-cv-01638-EGS

  WILLIAM BROWDER,

                        Defendant.




        DEFENDANT WILLIAM BROWDER’S RESPONSE TO JUDGE SULLIVAN’S
                MARCH 12, 2019 SEALED MINUTE ORDER

       On March 12, 2019, the Court issued a Sealed Minute Order granting in part Defendant

William Browder’s Motion to File Red Notice Book Sales Under Seal. In the Minute Order, the

Court directed Mr. Browder to file redacted versions of the Reply in Support of his Motion to

Dismiss, the Declaration of Ivan Cherkasov, and Exhibit A publicly. Mr. Browder filed redacted

versions of the Reply, the Declaration, and Exhibit A on the public docket on February 14, 2019.

See Redacted Reply in Support of Defendant William Browder’s Motion to Dismiss the

Complaint, ECF No. 26. In accordance with the Court’s Sealed Minute Order, the redactions in

the Reply, the Declaration, and Exhibit A filed on February 14, 2019 are necessary to preserve

commercially sensitive and proprietary information and have been made solely to the extent

necessary to preserve the confidentiality of that information. As described in the Motion to File

Red Notice Book Sales Under Seal and the Reply in Support of that Motion, Exhibit A—which

contains confidential and proprietary sales data from Simon & Schuster—is redacted in its

entirety and only the specific references to the sales data in the Reply and the Declaration have

been redacted (which amounts to a single redaction in each of the Declaration and the Reply).
        Case 1:18-cv-01638-EGS Document 33 Filed 03/14/19 Page 2 of 2



Dated: March 14, 2019


                                   Respectfully submitted,


                                   /s/ Michael J. Gottlieb
                                   Michael J. Gottlieb (D.D.C. Bar No. 974960)
                                   Syeda Mehveen Riaz (D.D.C. Bar No. 1030021)
                                   Stephanie L. Klock (D.D.C. Bar No. 1033586)
                                   WILLKIE FARR & GALLAGHER LLP
                                   1875 K Street, N.W.
                                   Washington, D.C. 20006
                                   Telephone: (202) 303-1000
                                   Fax: (202) 303-2000
                                   E-mail: mgottlieb@willkie.com

                                   Counsel for Defendant William Browder




                                    -2-
